NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted October 17, 2022
                               Decided October 18, 2022

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 21-2708

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of Indiana,
                                                 Evansville Division.
      v.
                                                 No. 3:19CR00026-001
ANDREA JOHNSON,
    Defendant-Appellant.                         Richard L. Young,
                                                 Judge.

                                      ORDER

       Andrea Johnson pleaded guilty, under a plea agreement, to possessing a
handgun as a felon. 18 U.S.C. § 922(g)(1). His plea agreement contained a broad
appellate waiver: Johnson “expressly waives the defendant’s right to appeal the
conviction and sentence imposed in this case on any ground” except ineffective
assistance of counsel, a retroactive amendment to the Sentencing Guidelines that lowers
the applicable guidelines range, and compassionate release. Johnson now appeals, but
counsel asserts that the appeal is frivolous and moves to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967). Johnson has not responded to counsel’s motion.
No. 21-2708                                                                            Page 2

See CIR. R. 51(b). Because counsel carefully explains the nature of the case, addresses the
potential issues that an appeal like this might involve, and appears to analyze the issues
thoroughly, we limit our review to counsel’s discussion. United States v. Bey, 748 F.3d
774, 776 (7th Cir. 2014).

       After leading police on a car chase and crashing into a concrete wall, Johnson
was arrested in Evansville, Indiana. A search of the car revealed a loaded handgun, and
Johnson was charged with possessing a handgun as a felon, a violation of 18 U.S.C.
§ 922(g)(1). The district court sentenced him to 31 months’ imprisonment and 3 years of
supervised release and imposed a special assessment.

       In her brief, counsel states that she consulted with Johnson and confirmed that he
does not seek to withdraw his guilty plea; Johnson seeks to challenge only the length of
the sentence. Counsel thus properly omits discussion of any arguments related to the
plea’s validity. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States
v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

       Counsel next addresses Johnson’s sentence and correctly concludes that the
appeal waiver forecloses any challenge. In his plea agreement, Johnson waived the right
to appeal “the sentence imposed in this case” in exchange for certain promises from the
government. The appeal waiver “stands or falls with the underlying guilty plea.”
United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). But because Johnson does not wish
to challenge his plea, we must enforce his waiver. Id. (Even if Johnson did contemplate
a challenge to the plea, we also agree with counsel that the district court complied with
Rule 11 of the Federal Rules of Criminal Procedure and ensured that the plea was
knowing and voluntary.) And counsel rightly explains that Johnson’s case does not fall
within any of the waiver’s narrow exceptions and does not reflect any of the limited
circumstances in which we would otherwise decline to enforce a valid appeal waiver.
United States v. Nulf, 978 F.3d 504, 507 (7th Cir. 2020). Specifically, the court did not
consider a constitutionally impermissible factor at sentencing, nor does the sentence
exceed its statutory maximum of ten years. See id.; 18 U.S.C. § 924(a)(2) (2018). Further,
the waiver covered “the length and conditions of supervised release”; thus it bars
appellate review of those terms also.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.